Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO THE

CREDIT AGREEMENT

            Dated as of May 1, 2013            

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among THE GAP, INC., a Delaware
corporation (the “Company”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as agent (the “Agent”)
for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Company, the LC Subsidiaries and Subsidiary Borrowers named therein, the
Issuing Banks and Swing Line Lenders named therein, the Lenders and the Agent
have entered into a Term Loan and Revolving Credit Agreement dated as of
April 7, 2011, and a letter amendment thereto dated as of April 25, 2011 (such
Credit Agreement, as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2) The Company and the Lenders have agreed to further amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 2, hereby amended as follows:

(a) The definitions of “Applicable Facility Fee”, “Applicable Standby Letter of
Credit Fee”, “Applicable Margin”, “FATCA” and “Termination Date” in Section 1.01
in full to read as follows:

“Applicable Facility Fee” means, as of any date a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:

 

PERFORMANCE LEVEL

   LEVEL
1     LEVEL
2     LEVEL
3     LEVEL
4     LEVEL
5     LEVEL
6  

Applicable Facility Fee

     0.100 %      0.150 %      0.175 %      0.225 %      0.300 %      0.400 % 

“Applicable Standby Letter of Credit Fee” means as of any date, a percentage per
annum determined by reference to the applicable Performance Level in effect on
such date as set forth below:

 

PERFORMANCE LEVEL

   LEVEL
1     LEVEL
2     LEVEL
3     LEVEL
4     LEVEL
5     LEVEL
6  

Applicable Standby Letter of Credit Fee

     0.900 %      1.100 %      1.200 %      1.450 %      1.700 %      1.850 % 

 

1



--------------------------------------------------------------------------------

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:

 

PERFORMANCE LEVEL

   LEVEL
1     LEVEL
2     LEVEL
3     LEVEL
4     LEVEL
5     LEVEL
6  

Base Rate Applicable Margin

     0.000 %      0.100 %      0.200 %      0.450 %      0.700 %      0.850 % 

Eurocurrency Rate Applicable Margin

     0.900 %      1.100 %      1.200 %      1.450 %      1.700 %      1.850 % 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (and any successor or comparable provision that is not materially more
onerous), any present or future Treasury Regulations issued thereunder or
interpretations thereof and any agreements entered into pursuant to Section 1471
of the Code.

“Termination Date” means May __, 2018, or the earlier date of termination in
whole of the Commitments pursuant to Section 2.06(a) or 8.01.

(b) The definition of “Eurocurrency Rate” in Section 1.01 is amended by adding
at the end thereof a new clause (c), to read as follows:

(c) with respect to any Advance denominated in Canadian Dollars, the rate per
annum equal to (i) the CDOR Rate plus 0.10% per annum or (ii) if such rate is
not available at such time for such term for any reason, the rate per annum
determined by the Agent to be the discount rate (calculated on an annual basis
and rounded upward, if necessary, to the nearest whole multiple of 1/100 of 1%,
with 5/1,000 of 1% being rounded up) as of 10:00 a.m. (Toronto, Canada time) on
such day at which the Agent is then offering to purchase bankers’ acceptances
accepted by it having an aggregate face amount equal to the aggregate face
amount of, and with a term equivalent to or comparable to the term of, such
Interest Period (or if such Interest Period is not equal to a number of months,
having a term equivalent to the number of months closest to such Interest
Period).

(c) Section 1.01 is amended by adding the following definition in appropriate
alphabetical order:

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian banker’s acceptances at or about 10:00 a.m.
(Toronto, Canada time) on the first day of such Interest Period on the “CDOR
Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Agent from time to time) for a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
for a term equivalent to the number of months closest to such Interest Period.

(d) Section 2.04(a)(i)(A)(1) is amended by replacing the phrase “in Dollars or
in one or more Alternative currencies” with the phrase “in Dollars, any
Alternative Currency or such other

 

2



--------------------------------------------------------------------------------

currency as maybe agreed by such Issuing Bank and the Agent that is a lawful
currency readily available and freely transferable and convertible into Dollars
(which additional currency, solely for purposes of the applicable Letter of
Credit, the drawings thereunder and the reimbursement thereof, shall be deemed
to be an “Alternative Currency”)”.

(e) Section 2.04(a)(ii)(A) is amended by inserting immediately after the phrase
“twelve months after the date of issuance” the phrase “or, in the case of any
Letter of Credit denominated in Indian rupees, nineteen months after the date of
issuance”.

(f) Section 4.02(d)(ii) is amended by deleting the phrase “made to a Lender
Party organized under the laws of a jurisdiction outside the United States” and
adding to the end thereof of new sentence to read as follows:

Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and all of the
Lenders and the Agent shall have additionally received all of the following
documents, each such document (unless otherwise specified) dated the date of
receipt thereof by the Agent (unless otherwise specified), in form and substance
satisfactory to the Agent:

(a) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each domestic Loan Party approving transactions
of the type contemplated by this Amendment.

(b) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New York
counsel to the Loan Parties, in substantially the form of Exhibit D to the
Credit Agreement and as to such other matters as any Lender through the Agent
may reasonably request.

(c) A certificate signed by a duly authorized officer of the Company stating
that:

(i) The representations and warranties contained in Section 3 are correct on and
as of the date of such certificate as though made on and as of such date; and

(ii) No event has occurred and is continuing that constitutes an Event of
Default or a Default.

SECTION 3. Representations and Warranties of the Company The Company represents
and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by each Loan Party of this Amendment
and the Loan Documents, as amended hereby, to which it is or is to be a party
are within such Loan Party’s respective powers (corporate or otherwise), have
been duly authorized by all necessary action (corporate or otherwise), and do
not (i) contravene such Loan Party’s Constitutive Documents, (ii) violate any
Requirements of Law, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract,

 

3



--------------------------------------------------------------------------------

loan agreement, indenture, mortgage, deed of trust, lease or other material
instrument binding on or affecting any Loan Party or any of its properties or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of any Loan Party. No Loan Party is in
violation of any such Requirements of Law or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance by any Loan Party of
this Amendment or any of the Loan Documents, as amended hereby, to which it is
or is to be a party.

(d) This Amendment has been duly executed and delivered by the Company. This
Amendment and each of the other Loan Documents, as amended hereby, to which each
Loan Party is a party is the legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

(e) There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator, (i) which has a reasonable probability
(taking into account the exhaustion of all appeals and the assertion of all
defenses) of having a Material Adverse Effect or (ii) which purports to affect
the legality, validity or enforceability of this Amendment or any of the other
Loan Documents, as amended hereby.

(f) Since February 2, 2013, there has been no Material Adverse Change.

SECTION 4. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

4



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of the Agent’s outside counsel in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 10.04
of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE GAP, INC. By  

/s/ Roger Chelemedos

  Name: Roger Chelemedos   Title: Senior Vice President of Finance

 

5



--------------------------------------------------------------------------------

Agreed as of the date first above written: BANK OF AMERICA, N.A., as Agent By  

/s/ Robert Rittelmeyer

  Name: Robert Rittelmeyer   Title: Vice President BANK OF AMERICA, N.A., as a
Lender By  

/s/ Jaime C. Eng

  Name: Jaime C. Eng   Title: Vice President JPMORGAN CHASE BANK, N.A. By  

/s/ Sarah Freedman

  Name: Sarah Freedman   Title: Executive Director CITIBANK, N.A. By  

/s/ Shannon Sweeney

  Name: Shannon Sweeney   Title: Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By  

/s/ Thomas A. Foley

  Name: Thomas A. Foley   Title: Managing Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By  

/s/ Sid Khanolkar

  Name: Sid Khanolkar   Title: Director

 

6



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By  

/s/ Eugene Dempsey

  Name: Eugene Dempsey   Title: Director DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President By  

/s/ Heidi Sandquist

  Name: Heidi Sandquist   Title: Director GOLDMAN SACHS BANK USA By  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory U.S. BANK NATIONAL ASSOCIATION
By  

/s/ Joyce P. Dorsett

  Name: Joyce P. Dorsett   Title: Vice President U.S. BANK NATIONAL ASSOCIATION,
CANADA BRANCH By  

/s/ Joseph Rauhala

  Name: Joseph Rauhala   Title: Principal Officer SUMITOMO MITSUI BANKING
CORPORATION By  

/s/ Kazuhisa Matsuda

  Name: Kazuhisa Matsuda   Title: Managing Director BANK OF THE WEST By  

/s/ Rochelle F. Dineen

  Name: Rochelle F. Dineen   Title: V.P.

 

7



--------------------------------------------------------------------------------

FIFTH THIRD BANK By  

/s/ Gary Losy

  Name: Gary Losy   Title: VP – Corporate Banking

HMRC DT Treaty Passport Scheme Number (13/F/24267/DTTP)

 

Tax Residency United States

 

FIFTH THIRD BANK, operating through its Canadian Branch, as a Lender

By  

/s/ Mauro Spagnolo

  Name: Mauro Spagnolo   Title: Managing Director & Principal Officer ROYAL BANK
OF CANADA By  

/s/ Don Bean

  Name: Don Bean   Title: Senior Manager Financial Advisory Services ROYAL BANK
OF CANADA (LONDON) By  

/s/ R.J. Bell

  Name: R.J. Bell   Title: Managing Director, Global Credit

 

8